GRIFFIN, J.
Appellant, Michael Cyr, appeals the final judgment dissolving his marriage and fixing custody and child support. He contends that the trial court erred in denying *732his motion for DNA testing filed shortly before trial. On this record, we find no abuse of discretion. Nor was it an abuse of discretion for the court to deny his last-minute motion for continuance.
Appellant finally claims it was error for the court to fail to credit him with the sums being received by the children through social security due to appellant’s disability. Appellee contends this issue was not raised at trial and there is no record of the trial. Accordingly, we lack any basis to reverse on this issue. Nevertheless, if appellant is entitled to this credit going forward, he is not foreclosed from raising the issue by motion. See Sealander v. Sealander, 789 So.2d 401 (Fla. 4th DCA 2001), Wallace v. Department of Revenue, 774 So.2d 804 (Fla. 2d DCA 2000).
AFFIRMED.
SAWAYA and ORFINGER, R. B., JJ., concur.